Citation Nr: 0835702	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits, exclusive of health care under 
38 U.S.C. Chapter 17.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to January 
1975.  He was discharged in January 1975 under other than 
honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the appellant's character of discharge from service 
constituted a bar to VA benefits.


FINDINGS OF FACT

1.  The appellant was inducted into service in July 1972 and 
was administratively discharged in January 1975 under other 
than honorable conditions.

2.  During service the appellant was absent without official 
leave (AWOL) from January 15, 1973, to January 19, 1975, a 
period in excess of 180 days.

3.  There is no evidence of record showing that the appellant 
was insane at the time of the offenses that resulted in his 
discharge from service, or that there were compelling 
circumstances such as to warrant the prolonged unauthorized 
absence from service.


CONCLUSION OF LAW

The appellant's other than honorable discharge from service 
is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 
5103A, 5303 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.12, 
3.13, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term veteran means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2007).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2007).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a) (2007).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2007).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2007); 
38 U.S.C.A. § 5303 (West 2002 and Supp. 2007).

Additionally, a discharge or release under other than 
honorable conditions (OTH) is considered to have been issued 
under dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  
However, a discharge because of a minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious, or unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(d)(4) (2007).  In order for a person to be found to have 
been insane at the time of committing the offense, the 
insanity must be such that it legally excuses the acts of 
misconduct.  Additionally, there must be a causal connection 
between the insanity and the misconduct in order to 
demonstrate that a claimant's OTH discharge should not act as 
a bar to the grant of veterans' benefits.  Cropper v. Brown, 
6 Vet. App. 450 (1994).

A person discharged under conditions other than honorable on 
the basis of an absence without official leave period of at 
least 180 days is barred from receipt of VA benefits unless 
such person demonstrates to the satisfaction of the Secretary 
that there are compelling circumstances to warrant such 
prolonged unauthorized absence. 38 U.S.C.A. § 5303(a); 38 
C.F.R. § 3.12(c)(6).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:  (i) Length and character of 
service exclusive of the period of prolonged AWOL.  Service 
exclusive of the period of prolonged AWOL should generally be 
of such quality and length that it can be characterized as 
honest, faithful and meritorious and of benefit to the 
Nation.  (ii) Reasons for going AWOL.  Reasons which are 
entitled to be given consideration when offered by the 
claimant include family emergencies or obligations, or 
similar types of obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level, and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  (iii) A valid legal defense exists for the 
absence which would have precluded a conviction for AWOL.  
Compelling circumstances could occur as a matter of law if 
the absence could not validly be charged as, or lead to a 
conviction of, an offense under the Uniform Code of Military 
Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).

The record reflects that the appellant was AWOL from July 15, 
1973, until January 19, 1975, a period in excess of 180 
consecutive days.  His service separation form shows 688 days 
time lost.  In January 1975, the appellant accepted a 
discharge under conditions other than honorable in order to 
avoid trial by court martial.  

The appellant contends that the character of his discharge 
from service should not be a bar to the award of VA benefits.  
Specifically, he asserts that because he enrolled in a 
Reconciliation Service Program, intended as a means of 
completing his required period of alternate service, the 
character of his discharge should have been upgraded.

A July 1976 letter from the National Headquarters of the 
Selective Service System shows that the appellant did not 
complete his required period of alternate service in the 
Reconciliation Service Program.  His active enrollment in the 
program was terminated based upon his having left an approved 
job without authorization and failing to respond to official 
communications.  

The character of the appellant's discharge from service has 
not been upgraded, and the Board makes no findings as to 
propriety of any upgrade of his discharge, merely that an 
upgrade of discharge has not been awarded by the appropriate 
body of jurisdiction.  As there has been no removal of any 
bar to VA benefits, the bar to benefits established under 
38 C.F.R. § 3.12(c)(6) remains in effect.  

In order for the appellant's discharge under conditions other 
than honorable as a result of his prolonged unauthorized 
absence to not constitute a bar to the award of VA benefits, 
the appellant must either have been insane at the time of the 
prolonged absence, or there must have been compelling 
circumstances to warrant the prolonged unauthorized absence 
during service.  38 C.F.R. § 3.12(c)(6).

Significantly, the appellant has not asserted that he was 
insane at the time of absenting himself, nor is there 
evidence of a diagnosis of any acquired psychiatric disorder 
either in service or at present.  Accordingly, the 
appellant's mental status at the time of his prolonged 
absence may not serve to counteract the bar to VA benefits.

The appellant contends that he had a serious back injury that 
required him to absent himself from military service, and 
that this injury, and treatment therefore, constitute a 
compelling circumstance to warrant his prolonged unauthorized 
absence during service.  That argument is also unavailing.  
There is no medical documentation of record of any serious 
back injury, and no evidence demonstrating that any back 
injury was so serious that treatment could not be provided by 
the military.  Even when considering the appellant's age and 
educational and judgment level, the Board finds that the 
circumstances did not warrant his prolonged unauthorized 
absence.  38 C.F.R. § 3.12(c)(6)(ii).  

Additionally, given that the appellant served from July 1972 
and was administratively discharged in January 1975, and was 
AWOL from July 15, 1973, until January 19, 1975, a period of 
688 days, the vast majority of the appellant's service was 
neither honest, faithful, meritorious, or of benefit to the 
nation.  His service separation from reflects only 6 months 
and 28 days of service prior to his extended absence without 
leave.  38 C.F.R. § 3.12(c)(6)(i).  

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time a period of prolonged absence without leave began.  38 
C.F.R. § 3.12(c)(6)(ii) (2007). There is no evidence that 
this was a factor in the appellant's unauthorized absence. 
The appellant did not have any foreign, overseas, or combat 
service.  

The existence of a valid legal defense that would have 
precluded conviction for absence without leave is also a 
factor to be used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
In this case, the record is negative for such a legal 
defense.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(ii-iii).

In sum, the record is devoid of evidence demonstrating that 
there were compelling circumstances of such severity so as to 
warrant the appellant's unauthorized absence for more than 
180 days.  He was not insane at the time of the misconduct 
and he willfully accepted an administrative discharge under 
conditions other than honorable in lieu of a trial by general 
court-martial.

Therefore, the appellant's discharge under conditions other 
than honorable is a bar to VA benefits, and the appeal must 
be denied as a matter of law.  The bar to benefits 
established under 38 C.F.R. § 3.12(c) and (d) remain in 
effect.

The Board has considered whether the notice and development 
provisions of law of applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007).  The Board finds that because the appellant has been 
determined not to be a veteran as a matter of law for 
compensation purposes and is thus found to be barred from VA 
benefits by reason of the character of his discharge, the 
notice provisions do not apply in this case.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
his claim.


ORDER

The character of the appellant's service from July 1972 to 
January 1975 is a bar to entitlement to VA benefits other 
than health care under 38 U.S.C. Chapter 17.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


